Citation Nr: 1313153	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-49 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1966 to February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In May 2011, the Board reopened the Veteran's previously denied claim for service connection for an acquired psychiatric disability, and remanded the claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined and a nexus opinion was rendered.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for remand: Due process  

The agency of original jurisdiction (AOJ) last adjudicated this claim in a supplemental statement of the case (SSOC) issued in March 2012.  Subsequently, significant evidence has been submitted regarding the issue.  The Veteran submitted additional evidence to the Board in support of his claim in May 2012.  Additional new evidence associated with the record consists of private treatment records dated 

from 2008 to 2010, and is pertinent to the Veteran's claim.  The Veteran did not include a waiver of agency of original jurisdiction review of this evidence.   As the Veteran has not waived agency of original jurisdiction consideration of the evidence submitted in May 2012, the case must be remanded for additional development.  38 C.F.R. § 20.1304(c) (2011).  Due process concerns require a remand to allow for AOJ review of the additional evidence. 

Accordingly, the case is REMANDED for the following action:

Review all evidence received since the last prior adjudication, to include specifically private records submitted by the Veteran in May 2012, and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Allow an appropriate period of time for response by the Veteran. Thereafter, return the case to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


